Citation Nr: 0713188	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-37 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent 
for degenerative disc disease of the lumbar spine (formerly 
sacroiliac joint inflammation, right hip with radiculopathy).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from November 2001 to July 
2002.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand issued in June 2006.  
This matter was originally on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, that granted service 
connection for sacroiliac joint inflammation, right hip with 
radiculopathy and assigned a disability rating of 10 percent 
effective July 16, 2002.  

In the March 2005 Supplemental Statement of the Case, the RO 
recharacterized the issue on appeal and increased the 
evaluation assigned for the disability at issue from 10 
percent to 20 percent, after consideration of the February 
2005 VA examiner's conclusion that the veteran's low back and 
right hip complaints were more appropriately diagnosed as 
degenerative disk disease rather than sacroiliitis with 
radiculopathy.  The rating was effective from the day 
following the veteran's separation from service.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's low back disability more closely 
approximates severe lumbosacral strain, severe limitation of 
lumbar spine motion, or severe intervertebral disc syndrome 
manifested by recurring attacks with intermittent relief 
under the prior schedule for rating spine disabilities.  In 
addition, the medical evidence does not show that the veteran 
has been diagnosed with ankylosis of the spine or has 
residuals of a fractured vertebra.  

3.  The competent medical evidence of record shows that the 
veteran's low back disability is manifested by forward 
flexion of the thoracolumbar spine of 70 degrees and a 
combined range of motion of 200 degrees.  The medical 
evidence does not show that the veteran's low back disability 
more closely approximates forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis under the amended schedule for 
rating spine disabilities.   


CONCLUSION OF LAW

The schedular criteria for an initial evaluation higher than 
20 percent for degenerative disc disease of the lumbar spine 
(formerly sacroiliac joint inflammation, right hip with 
radiculopathy) have not been met or approximated for the 
period of the appeal.  38 U.S.C.A. §§  1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 3.159, 
3.321, 4.7, 4.71a, Diagnostic Code 5293 (2002 & 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the RO sent correspondence to the 
veteran in November 2002 with respect to her claim; however, 
the RO did not advise the veteran of what the evidence must 
show to establish entitlement to a higher disability rating, 
ask the veteran to provide any evidence in her possession 
that pertained to her claim, or address the element of 
effective date.  Thus, the veteran did not receive adequate 
VCAA notice before the initial denial of her claim.  
Nonetheless, such notice defect constitutes harmless error in 
this case as the Board remanded the issue on appeal in June 
2006 for adequate VCAA notice and subsequent readjudication 
of the claim.  As will be explained in greater detail below, 
such actions have been accomplished.    

In correspondence dated in June 2006, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate her claim for an increased rating, which 
information and evidence that she was to provide, and which 
information and evidence that VA will attempt to obtain on 
her behalf.  Quartuccio, 16 Vet. App. at 187.  The RO advised 
the veteran of what the evidence must show to establish 
entitlement to an increased evaluation for her service-
connected disability.  The RO also outlined what information 
and evidence the veteran needed to provide in support of her 
claim as well as what evidence the VA was responsible for 
obtaining or would make reasonable efforts to obtain on her 
behalf.  The RO further asked the veteran to send any 
evidence in her possession that pertained to her claim.  
38 C.F.R. § 3.159 (b)(1) (2006).  Moreover, the RO advised 
the veteran regarding the element of effective date.  It is 
noted that the veteran has not furnished or identified any 
additional evidence in response to the June 2006 VCAA 
development letter.  

The Board further observes that the RO provided the veteran 
with a copy of the March 2003 rating decision, the September 
2004 Statement of the Case (SOC), and the Supplemental 
Statements of the Case (SSOCs) dated in March 2005 and 
October 2006, which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA medical examinations in January 2003 and 
February 2005.  The veteran's service medical records to 
include private medical records from February 2002 to March 
2002 and a September 2003 MRI report are also of record.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

The Board notes that veteran's representative wrote that the 
claims folder was not available for review at the time of the 
February 2005 examination in the May 2006 Informal Hearing 
Presentation (IHP).  However, there is no indication that the 
examiner did not review the claims folder in conjunction with 
the examination.  Although the February 2005 VA examiner did 
not specifically confirm claims file review, he did reference 
medical evidence that is of record in the text of his report.  
Indeed, the findings reflected in the September 2003 MRI 
report clearly contributed to the examiner's conclusion that 
the veteran was more appropriately diagnosed with 
degenerative disc disease of the lumbar spine.  Neither the 
veteran nor her representative has identified any pertinent 
evidence that was not considered by the February 2005 VA 
medical examiner that would help to substantiate her claim 
for an increased rating.  Thus, the Board concludes that the 
February 2005 VA examination report is adequate for rating 
purposes and a remand for another medical examination is 
unnecessary under such circumstances.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  The Board further finds that the RO 
complied with its June 2006 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board will proceed with 
appellate review.  

II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  An appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. 38 C.F.R. § 4.40 (2006).  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  


Painful, unstable, or maligned joints, due to healed injury, 
are entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59 (2006).  The factors involved in 
evaluating and rating disabilities of the joints include, 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint, or pain on movement. 38 C.F.R. § 4.45 
(2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration. DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003. Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002. 
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities. When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage. 
VAOPGCPREC 3-00.  The prior criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The record reflects that the veteran's 
low back disability has been considered under the prior and 
amended schedules for rating disabilities of the spine.



III.	Analysis

Prior Schedule  

The veteran's degenerative disc disease is currently assigned 
a 20 percent rating for intervertebral disc syndrome 
productive of moderate impairment with recurring attacks 
under Diagnostic Code 5293 of the prior schedule for rating 
spine disabilities.

In order for the veteran to receive the next higher rating of 
40 percent under Diagnostic Code 5293, her low back 
disability should more closely approximate severe impairment 
with recurring attacks with intermittent relief.  The Board 
notes that the veteran has reported constant pain associated 
with her low back disability radiating to her lower 
extremities and the veteran's medical examiners have also 
frequently noted that she objectively demonstrated tenderness 
on palpation on physical examination of her low back and 
lower extremities from 2002 to 2005 (e.g., the veteran showed 
tenderness to palpation of the sciatic notch at an 
examination performed in March 2002).  Additionally, the 
veteran told the February 2005 VA examiner that she has taken 
Tylenol and Percocet to treat her low back symptomatology but 
the medication does not alleviate her pain.  Nevertheless, 
the medical evidence of record does not depict a disability 
picture commensurate with the criteria required for a 40 
percent rating under Diagnostic Code 5293.  There is no 
evidence that the veteran has objectively demonstrated muscle 
spasm or has an absent ankle jerk due to her low back 
disability during any time relevant to the current appeal 
period.  In addition, no medical examiner has ever suggested 
that the veteran's low back disability to include 
consideration of associated radicular symptoms amounts to a 
severe impairment.  The Board particularly notes that the 
February 2005 radiological report, which is the most recent 
medical evidence pertaining to the veteran's low back 
disability, only characterized her degenerative disc disease 
as mild.  Thus, an increased rating under Diagnostic Code 
5293 is not warranted.           

The Board will now consider whether the veteran is entitled 
to a higher initial evaluation under other applicable 
diagnostic codes.  

In order for the veteran to receive the next higher 
disability evaluation of 40 percent under Diagnostic Code 
5292, his low back disability must approximate severe 
limitation of the lumbar spine.  The Board notes that the 
words "slight," "moderate," and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  However, VA stated 
that the ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See Schedule for Rating Disabilities; The Spine, 67 Fed. Reg. 
56,509 (Sept. 4, 2002).  Accordingly, the current definition 
of normal range of motion for the spine is applicable under 
the prior criteria.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.

Range of motion findings were documented in February 2005 and 
reveal an overall slight limitation of motion.  Indeed, the 
veteran showed a loss of 20 degrees on forward flexion 
(70/90), a loss of 10 degrees on left rotation (20/30), and a 
loss of 10 degrees on right rotation (20/30) at that time.  
Extension (30/30), right lateral flexion (30/30), left 
lateral flexion (30/30) revealed no loss of motion.  The 
February 2005 VA examiner also noted that the veteran only 
showed slight pain in the right low back/sacroiliac area with 
no indication of spasm or weakness.  While earlier medical 
evidence does not contain range of motion findings, the Board 
does note that it tends to support the conclusion that the 
veteran's low back disability is not manifested by severe 
limitation of motion of the lumbar spine.  For example, the 
February 2002 private medical examiner wrote that the veteran 
objectively demonstrated a decreased range of motion; 
however, he also advised the veteran to return to work the 
following day and only restricted activities involving heavy 
lifting, riding vibrating equipment, bending, and climbing 
steps for one week.  The following month, a service medical 
examiner noted that the veteran objectively demonstrated an 
active range of motion within normal limits at that time.  
Thus, the medical evidence clearly does not show that the 
veteran's low back disability is manifested by a severe 
limitation of lumbar spine motion at any time relevant to the 
current appeal period and, consequently, an increased 
evaluation under Diagnostic Code 5292 is not warranted.  

Even with consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to severe limitation 
of the lumbar spine motion.  38 C.F.R. §§ 4.40, 4.45; Deluca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board again 
notes the veteran's complaints of persistent pain, which have 
been objectively demonstrated during medical examinations 
performed during the time relevant to the current appeal 
period; however, such documented discomfort has already been 
considered by medical examiners and is contemplated in the 
presently assigned 20 percent evaluation.  Therefore, the 
medical evidence does not demonstrate functional limitation 
commensurate with the next higher disability rating of 40 
percent.

Under Diagnostic Code 5295, a 40 percent rating is warranted 
when there is severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The Board notes that the medical evidence indicates that the 
veteran has narrowing or irregularity of joint space 
associated with her lumbar spine disability.  Specifically, 
the September 2003 MRI report notes the presence of central 
spinal canal stenosis at the L5-S1 level and the February 
2005 radiological report notes possible mild disk space 
narrowing at the L4-L5 level.  The medical evidence 
additionally suggests that the veteran's low back disability 
is manifested by a positive Goldthwaite's sign.  While it is 
noted that the veteran's straight leg raise was negative 
bilaterally at the February 2005 examination, the veteran did 
objectively demonstrate a positive Goldthwaite's sign only a 
few months before separating from service (i.e., February and 
March of 2002) and filing her service connection claim.  
Nonetheless, the overall disability picture as shown by the 
evidence does not more closely approximate the criteria 
required for a 40 percent rating.  There is no indication 
that the veteran has a listing of her whole spine to the 
opposite side.  Rather, the February 2005 VA examiner noted 
that examination of the veteran's back revealed her standing 
erect without evidence of guarding or lift.  He made no 
mention of any postural or spinal contour abnormality.  The 
medical evidence also does not show marked limitation of 
forward bending in the standing position associated with the 
veteran's low back disability.  Although the February 2005 VA 
examination report shows a mild limitation of forward bending 
as the veteran was only able to forward flex to 70 degrees, 
such limitation is clearly not so severe as to be 
characterized as "marked."  Furthermore, the medical 
evidence does not show that the veteran has loss of lateral 
motion with osteo-arthritic changes due to her low back 
disability.  While the February 2005 VA examination report 
reveals some mild to moderate loss of motion on lateral 
rotation, there is no clinical evidence of osteo-arthritic 
changes associated with the veteran's low back disability.  
Moreover, the medical evidence does not show that the veteran 
objectively demonstrates abnormal mobility on forced motion.  
The veteran's gait and balance were noted to be normal at the 
March 2002 examination.  More recently, the veteran moved 
with only slight pain in the low back at the February 2005 VA 
examination.  Thus, the medical evidence does not show that 
an increased rating of 40 percent rating is warranted under 
Diagnostic Code 5295.  

The Board further notes that the veteran is not entitled to a 
disability rating higher than 20 percent under Diagnostic 
Codes 5285 (residuals of vertebra fracture), 5286 (complete 
bony fixation (ankylosis) of the spine), and 5289 (ankylosis 
of the lumbar spine) as there is no clinical documentation of 
record showing that the veteran's lumbosacral strain is 
related to a vertebral fracture or that he has been diagnosed 
with ankylosis of the lumbar spine.

Based on the foregoing, the Board finds that the veteran is 
not entitled to an initial disability rating higher than 20 
percent for her service-connected low back disability under 
the prior schedule for rating spine disabilities.  

Amended Schedule

The Board will now consider whether the veteran is entitled 
to a higher disability rating for her service-connected low 
back disability under the amended schedule for rating spine 
disabilities.  Under the amended schedule, intervertebral 
disc syndrome is evaluated either under the General Rating 
Formula for Diseases and Injuries to the Spine or under the 
Formula for Rating Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.   

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2006).  A 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. Id.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. Id.  A 
50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  A 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Id.

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  Lastly, the amended schedule specifically provides that 
the revised criteria include symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2006). A 20 percent evaluation 
is warranted if incapacitating episodes have a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  Id.  A 40 percent rating is warranted if the 
total duration is at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted if the total duration is at least six weeks during 
the past 12 months.  Id.

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006), Note (1).

Although the veteran told the February 2005 VA examiner of 
three occasions when she had to lie down for approximately 
two hours to alleviate the pain associated with her low back 
disability within the last year, the medical evidence of 
record does not show that a physician has actually prescribed 
or treated the veteran's low back symptoms with bed rest 
during any time relevant to the current appeal period.  Thus, 
the veteran would not be entitled to a compensable evaluation 
under these criteria and, consequently, evaluation of the 
veteran's low back disability on the basis of the total 
duration of incapacitating episodes over the past 12 months 
would not be to her advantage. 

In regard to orthopedic manifestations, the veteran's low 
back disability shows an overall slight limitation of motion 
with functional loss due to pain, weakness, excess 
fatigability, lack of endurance, and incoordination, with 
tenderness, for which a 10 percent rating under the old 
rating criteria for evaluating limitation of lumbar motion 
(Diagnostic Code 5292) is appropriate, as previously 
explained.  The veteran's demonstrated range of motion on 
forward flexion (70 degrees) and combined range of motion 
(200 degrees) at the February 2005 VA examination more nearly 
approximate the criteria associated with the 10 percent 
rating.  There are no medical findings that the veteran 
demonstrated muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis to support 
the next higher evaluation of 20 percent.  Thus, the 
veteran's orthopedic manifestations under the amended 
schedule only warrant a 10 percent evaluation for the appeal 
period.

In regard to neurologic manifestations, the medical evidence 
shows that the veteran has radiculopathy associated with her 
degenerative disc disease.

Under Diagnostic Code 8520, a 10 percent rating is prescribed 
for mild incomplete paralysis of the sciatic nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2006).  Moderate 
incomplete paralysis of the sciatic nerve warrants a 20 
percent rating.  Moderately severe incomplete paralysis of 
the sciatic nerve warrants a 40 percent evaluation.  A 60 
percent rating is prescribed for severe incomplete paralysis 
of the sciatic nerve with marked muscular atrophy.  Finally, 
a 80 rating is prescribed for complete paralysis of the 
sciatic nerve where the foot dangles and drops, no active 
movement is possible of muscles below the knee, and flexion 
of knee is weakened or (very rarely) lost.

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated at a 
maximum equal to severe, incomplete paralysis. 38 C.F.R. § 
4.123 (2006).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id. Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, is to be rated with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (2006).

After careful consideration of the medical evidence, the 
Board finds that the veteran's radiculopathy in the left 
lower extremity more closely approximates mild incomplete 
paralysis of the sciatic nerve, which warrants a 10 percent 
evaluation. The Board notes that the veteran has complained 
of constant pain in her back radiating to her lower 
extremities aggravated by bending and heavy lifting.  The 
medical evidence also shows that tenderness has been 
objectively demonstrated in the right sacroiliac area and 
sciatic notch, as explained above.  The medical evidence 
further reveals that the veteran's radiculopathy has been 
manifested by diminished deep tendon reflexes and inhibition 
of knee jerk during the time relevant to the current appeal 
period. 

Accordingly, the medical evidence does not support a finding 
that the veteran's radiculopathy warrants the next higher 
rating of 20 percent for moderate incomplete paralysis of the 
sciatic nerve as no examiner has found muscle atrophy or 
weakness associated with either lower extremity as a result 
of the veteran's low back disability.  Indeed, the February 
2005 VA examiner commented that the veteran's motor power and 
sensory distribution in the lower extremities were normal.  
In addition, the medical evidence shows that the veteran has 
only demonstrated a decrease, rather than a loss, of 
reflexes, as previously explained.  Furthermore, the 
veteran's neurological examination in February 2005 notes 
hypoactive deep tendon reflexes but was otherwise normal.  
Thus, the Board finds that the veteran's neurological 
manifestations under the amended schedule only warrant a 10 
percent rating for the appeal period.

The Board further notes that the amended rating criteria 
provides that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3) 
(2006).  As the medical evidence does not show such 
intervertebral disc syndrome present in more than one spinal 
segment, the Board finds that such evaluation is unnecessary 
at this time.

Moreover, the Board notes that an evaluation of the veteran's 
low back disability under the second method (i.e., general 
rating formula for diseases and injuries to the spine) 
outlined in 38 C.F.R. § 4.71a, Diagnostic Code 5243 would 
result in a higher evaluation than under the first method 
(i.e., rating intervertebral disc syndrome based on 
incapacitating episodes).  Indeed, separate evaluations of 
the chronic orthopedic (10 percent) and neurologic 
manifestations (10 percent) associated with the veteran's low 
back disability would clearly result in the higher evaluation 
when combined under § 4.25 in light of the Board's 
determination that the veteran would not even be entitled to 
a compensable rating based on evaluation of the total 
duration of incapacitating episodes occurring over the past 
12 months.  As between the amended and prior schedule, 
however, it would be more to the veteran's advantage to 
evaluate her low back disability under the prior schedule as 
she would be entitled to a disability evaluation less than 
the currently assigned 20 percent under the amended schedule.  

Therefore, the Board finds that preponderance of the evidence 
weighs against the assignment of an initial rating higher 
than the currently assigned 20 percent under either the prior 
or amended schedule for rating spine disabilities for any 
time relevant to the current appeal period for reasons 
explained above.

Finally, the Board notes that the evidence of record does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral to the RO for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2006) is not warranted in this case. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to an initial evaluation higher than 20 percent 
for degenerative disc disease of the lumbar spine (formerly 
sacroiliac joint inflammation, right hip with radiculopathy), 
is denied.    



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


